Case: 20-60291     Document: 00516065467         Page: 1     Date Filed: 10/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  October 22, 2021
                                  No. 20-60291
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Bertrand A. Awanayah, also known as Bertrand Atenekara
   Awanayah,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 781 436


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Petitioner Bertrand A. Awanayah, a native and citizen of Cameroon,
   seeks review of a decision of the Board of Immigration Appeals (“BIA”),
   dismissing his appeal of a decision in which an Immigration Judge (“IJ”)



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60291           Document: 00516065467             Page: 2    Date Filed: 10/22/2021




                                           No. 20-60291


   denied his applications for asylum, withholding of removal, and relief under
   the Convention Against Torture (“CAT”). Awanayah asserts in his
   application for relief that he suffered past persecution at the hands of the
   Anglophone Restoration Forces (“ARF”) and the Cameroonian police.
   Awanayah also claims that he has a well-founded fear of future persecution
   at the hands of the Cameroonian police based on his imputed political
   opinion, Anglophone separatism.1
           An alien must exhaust all administrative remedies available to him as
   of right before this court may review a final order. 8 U.S.C. § 1252(a)(1),
   (d)(1); Omari v. Holder, 562 F.3d 314, 318–20 (5th Cir. 2009). Awanayah
   failed to exhaust, before the BIA, his CAT claim and his claim for asylum
   based on past persecution or a well-founded fear of future persecution at the
   hands of the ARF.2 We lack jurisdiction, therefore, to consider these claims
   and dismiss them accordingly. See Omari, 562 F.3d at 318–20.
           Awanayah did exhaust his claim, however, that the BIA erred in
   affirming the IJ’s ruling that Awanayah had failed to establish past
   persecution or a well-founded fear of future persecution at the hands of the
   Cameroonian police on the basis of an imputed political opinion. We review
   factual findings under the substantial evidence standard and legal questions
   de novo. Fuentes-Pena v. Barr, 917 F.3d 827, 829 (5th Cir. 2019). We may not
   reverse the BIA’s factual findings under the substantial evidence standard
   unless “the evidence is so compelling that no reasonable fact finder could fail




           1
               Awanayah disclaims any actual separatist beliefs.
           2
              In fact, Awanayah conceded that “the IJ correctly found that the past harm
   inflicted on him . . . and his fear of future persecution” by the ARF “did not qualify him
   for asylum.”




                                                  2
Case: 20-60291        Document: 00516065467             Page: 3      Date Filed: 10/22/2021




                                         No. 20-60291


   to find otherwise.” Id. (quoting Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444
   (5th Cir. 2001)).
           Substantial evidence supports the BIA’s decision that Awanayah
   failed to show that he suffered past persecution or that he had a reasonable,
   well-founded fear of future persecution, based on an imputed political
   opinion. The conditions that the Cameroonian police inflicted on Awanayah
   were not extreme enough to support a finding of past persecution. Awanayah
   bases his claim of past persecution at the hands of the police on an October
   2017 detention of two days, during which he was called an “Anglo fool.”
   Awanayah testified, however, that the detention “was not the immediate
   cause that made” him leave Cameroon and that “everything was okay”
   following the detention, which was “nothing like . . . jail” and which ended
   when “they just asked us to go.”
           As for fear of future persecution, Awanayah theorizes that, if he
   returns to Cameroon, the police will treat him as a separatist. He bases this
   theory on (1) his past detention and (2) the fact that the police sought to
   question him following a shootout between them and the ARF at his place of
   employment, a hotel. Awanayah testified, however, that—following his
   release from detention—“life was moving on with nobody threaten[ing]”
   him or “com[ing] up after” him. As for the shootout where he worked, the
   record only establishes that the police sought to question him in the aftermath
   and perhaps suspected that he had provided information to the separatists
   beforehand.3 That does not rise to the level of evidence “so compelling that




           3
             Awanayah testified that his neighbor indicated the police sought to question him
   about the incident but told him nothing else. His neighbor swore in an affidavit, however,
   that Awanayah had “been accused by the pro-government forces to have been the one who
   invited the armed separatist group” to the hotel.




                                               3
Case: 20-60291     Document: 00516065467          Page: 4   Date Filed: 10/22/2021




                                   No. 20-60291


   no reasonable fact finder could fail to find” that Awanayah has a well-
   founded fear of future persecution. Fuentes-Pena, 917 F.3d at 829.
         Lastly, Awanayah cannot meet the standard for withholding of
   removal because he fails to satisfy the less stringent asylum standard. See
   Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012).
         The petition for review is DENIED IN PART and DISMISSED
   IN PART for lack of jurisdiction.




                                        4